ICJ_116_ArmedActivities_COD_UGA_2020-09-08_ORD_01_NA_02_EN.txt.                     284 	




                                SEPARATE OPINION OF JUDGE SEBUTINDE



                       This is not a proper case for the Court to exercise its function under Article 50
                    of the Statute of the Court and Article 67 of the Rules of Court as it is not a case
                    involving “technical complexities” that the Court cannot handle without recourse
                    to external experts — The Parties to this case have had ample opportunity to
                    tender sufficient evidence before the Court in order to enable it to perform its
                    judicial function without assistance from experts — The proposed terms of
                    reference of the experts contained in the Order have the effect of unfairly interfering
                    with the allocation of the burden of proof and tilting the balance in favour of one
                    Party to the detriment of the other, contrary to the principles of a fair hearing and
                    equality of arms — Alternatively, the terms of reference have the effect of
                    inappropriately delegating the judicial function to the experts.



                                                      Introduction

                        1. In accordance with the well‑settled principle of onus probandi
                     incumbit actori, it is the duty of the party that asserts certain facts to
                     establish the existence of such facts 1. I am constrained to write this sepa-
                    rate opinion because, in my respectful view, this is not a proper case in
                    which the Court should appoint experts to exercise its powers under Arti-
                    cle 50 of the Statute of the Court and Article 67 of the Rules of Court. In
                    particular, I disagree with the role assigned to the Court’s experts in this
                    case, as contained in the “terms of reference”. Since 13 May 2015, when
                    the Democratic Republic of the Congo filed its “New Application”
                    requesting the Court to reopen proceedings in order to determine the
                    amount of reparations due to it from the Republic of Uganda, both
                    ­Parties have had ample opportunity over the last five years to tender
                     whatever evidence they deem necessary or sufficient (including facts, data
                     and methodology) to prove their respective claims. What remains is not
                     for the Court to seek further evidence outside that already submitted by
                     the Parties, but rather to perform its judicial function by examining the
                     evidence already on record and determining the reparations due. In
                     my opinion, this is not a case involving “complex issues” that require tech-
                     nical, scientific or specialized knowledge or expertise that is outside the
                     realm of normal judicial expertise. The proposed terms of reference of the
                     experts contained in the Order have the effect of unfairly assisting one of
                     the Parties in buttressing its evidence and discharging its evidentiary bur-

                       1 Pulp Mills on the River Uruguay (Argentina v. Uruguay) Judgment, I.C.J. Reports

                    2010 (I), p. 71, para. 162.

                    24




4 CIJ1193_Ord.indb 304                                                                                        14/09/21 14:27

                    285 	             armed activities (sep. op. sebutinde)

                    den where that evidence may be wanting, contrary to the principles of a
                    fair hearing and equality of arms. Alternatively, the terms of reference
                    have the effect of inappropriately delegating the judicial function to the
                    experts. The fact that the Parties will have an opportunity to comment on
                    the experts’ report or to cross-examine those experts during oral proceed-
                    ings, offers little comfort in the circumstances of the present case.




                             Circumstances Justifying Court‑appointed Experts

                      2. From the outset I wish to make it clear that I am not generally
                    opposed to the Court exercising its powers pursuant to Article 50 of the
                    Statute of the Court and Article 67 of the Rules of Court to appoint
                    experts, where circumstances so warrant.
                      3. Article 50 of the Statute of the Court provides: “The Court may, at
                    any time, entrust any individual, body, bureau, commission, or other
                    organization that it may select, with the task of carrying out an enquiry
                    or giving an expert opinion.”
                      4. Article 67 of the Rules of Court provides:
                         “1. If the Court considers it necessary to arrange for an enquiry or
                             an expert opinion, it shall, after hearing the parties, issue an order
                             to this effect, defining the subject of the enquiry or expert opinion,
                             stating the number and mode of appointment of the persons to
                             hold the enquiry or of the experts, and laying down the procedure
                             to be followed. Where appropriate, the Court shall require per-
                             sons appointed to carry out an enquiry, or to give an expert opin-
                             ion, to make a solemn declaration.
                          2. Every report or record of an enquiry and every expert opinion
                             shall be communicated to the parties, which shall be given the
                             opportunity of commenting upon it.”
                       5. Faced with increasingly complex cases, the International Court of
                    Justice (ICJ) (as well as its predecessor, the Permanent Court of Interna-
                    tional Justice (PCIJ)) has sparingly drawn on its powers under the above
                    provisions, appointing experts only in “complex cases” requiring techni-
                    cal, scientific or specialized knowledge or expertise that is outside the
                    realm of normal judicial expertise. While the above provisions appear to
                    give the Court unfettered discretion when appointing experts, the Court
                    has been careful to ensure that the experts appointed are neutral and that
                    it does not inadvertently shift the burden of proof from the parties, or
                    delegate the judicial function to those experts. This is due, in part, to the
                    fact that jurisdiction of the Court is based on the consent of the States
                    appearing before it. It is also for this reason that the Court consults the

                    25




4 CIJ1193_Ord.indb 306                                                                                14/09/21 14:27

                    286 	                    armed activities (sep. op. sebutinde)

                    parties to a case and takes into account their views before appointing
                    experts. A careful balance should be drawn whereby, on the one hand,
                    the Court must have adequate knowledge of the underlying issues in
                    order to identify and apply the correct rules of international law to the
                    case at hand, whilst on the other, expert opinion must be limited only to
                    those complex issues requiring technical, scientific or specialized knowl-
                    edge or expertise that is outside the realm of normal judicial expertise.
                    This is, of course, without prejudice to the rights of the parties themselves
                    to adduce their own expert evidence to prove their case.



                      6. The jurisprudence of the Court is instructive regarding the type of
                    cases in which the Court has appointed experts pursuant to Article 50 of
                    the Statute of the Court and Article 67 of the Rules of Court.


                                                   The Court’s Jurisprudence

                       7. After the Factory at Chorzów case, in which the PCIJ appointed
                    experts to provide an expert opinion regarding the data tendered by Ger-
                    many for assessment of reparations payable by Poland in respect of a
                    factory at Chorzów, but which expert opinion was rendered redundant
                    after the parties reached a settlement 2, the first case before the ICJ invol­
                    ving Court‑appointed experts was the Corfu Channel (United King‑
                    dom v. Albania) case 3. That case is particularly pertinent because it not
                    only involved complex technical issues outside the realm of normal
                    ­judicial expertise, but in addition, Albania, the respondent State, chose
                     not to appear. As a result, the Court held ex parte proceedings pursuant
                     to Article 53 of the Statute of the Court, which provision enjoins the
                     Court to ensure, inter alia, that “the claim is well founded in fact and law”.
                     Notwithstanding Albania’s non‑appearance, the Court ensured that the
                     respondent State received copies of the experts’ reports and had ample
                     opportunity to respond to the experts’ findings, although Albania chose
                     not to respond. In addition, both Parties were given the opportunity to
                     make suggestions to the experts regarding any points to which their inves-
                    tigations and experiments should be directed, as well as to submit written
                    observations upon the experts’ findings.

                       8. In October 1946 two Royal Navy ships belonging to the United King-
                    dom struck mines in Albanian territorial waters whilst passing through
                    the North Corfu Channel. As a result of the damage, loss of life and
                    injuries caused by the explosions, the United Kingdom claimed that
                    Albania had breached its obligations under international law and was

                         2   Factory at Chorzów, Order of 25 May 1929, P.C.I.J., Series A, No. 19, p. 13.
                         3 Corfu Channel (United Kingdom v. Albania), Merits, Judgment, I.C.J. Reports 1949, p. 4.



                    26




4 CIJ1193_Ord.indb 308                                                                                               14/09/21 14:27

                    287 	               armed activities (sep. op. sebutinde)

                    obliged to pay reparations. A key issue was whether Albania had — or
                    ought to have had — knowledge of a minelaying operation being carried
                    out in its territorial waters. Such knowledge would engage Albania’s
                    responsibility arising from its obligation to warn passing ships of the
                    imminent danger posed by the minefields in accordance with “elementary
                    considerations of humanity . . ., the principle of the freedom of maritime
                    communication; and every State’s obligation not to allow knowingly its
                    territory to be used for acts contrary to the rights of other States” 4. The
                    Court considered that this knowledge could be inferred from two aspects,
                    namely, (a) Albania’s attitude before and after the event, and (b) the
                    feasibility of Albanian authorities observing minelaying operations from
                    the Albanian coast. While the Court gleaned Albania’s attitude from wit-
                    ness statements, the actions of Albanian authorities and the lack of an
                    investigation following the incidents 5, it relied heavily on two expert
                    reports commissioned under Article 50 of the Court’s Statute for the sec-
                    ond aspect of its findings. This latter aspect was one requiring specialized
                    knowledge or expertise outside the realm of normal judicial expertise. In
                    its Order under Article 50 6, the Court submitted the following question to
                    a panel of three naval experts:


                           “[Y]ou are requested to examine . . . the possibility of mooring
                         those mines with those means without the Albanian authorities being
                         aware of it, having regard to the extent of the measures of vigilance
                         existing in the Saranda region.”
                       9. In addition, the experts conducted site visits to Saranda in Albania
                    in order to undertake experiments and make observations that could pro-
                    vide conclusive answers to the Court’s questions. Heavily relying upon
                    the experts “indisputable conclusion” that Albania must have had knowl-
                    edge of the minelaying activities if they had kept normal lookouts at var-
                    ious points along their coastline 7, the Court concluded that the Albanian
                    Government must have had the requisite knowledge and that by failing to
                    warn the British warships of the minefield, Albania’s responsibility was
                    engaged 8.

                      10. The Court subsequently commissioned two members of the Royal
                    Netherlands Navy to “examine the figures and estimates stated in the last
                    submissions filed by the Government of the United Kingdom regarding
                    the amount of its claim for the loss of the Saumarez and the damage

                       4 Corfu Channel (United Kingdom v. Albania), Merits, Judgment, I.C.J. Reports 1949,

                    p. 22.
                       5 Ibid., p. 18.
                       6 Ibid., Order of 17 December 1948, I.C.J. Reports 1947‑1948, p. 126.
                       7 Ibid., Merits, Judgment, I.C.J. Reports 1949, p. 22.
                       8 Ibid., p. 23.



                    27




4 CIJ1193_Ord.indb 310                                                                                       14/09/21 14:27

                    288 	               armed activities (sep. op. sebutinde)

                    caused to the Volage” and to file an Article 50 report 9. The Order appoint-
                    ing the experts did not request them to advise on the amount of the
                    United Kingdom’s claim for “loss of life” or “injuries to life and limb” as
                    the Court considered the quantum regarding these claims to be in the
                    realm of normal judicial expertise. On 1 December 1949, the experts con-
                    cluded that the claim submitted by the United Kingdom “may be taken
                    as a fair and accurate estimate of the damage sustained”. The Court
                    agreed with the experts’ findings. 

                       11. In the Delimitation of the Maritime Boundary in the Gulf of Maine
                    (Canada/United States of America) case 10, the parties referred their dis-
                    pute to the Court by way of a special agreement or compromis between
                    themselves. The parties asked a Chamber of the Court to determine “the
                    course of the single maritime boundary that divides the continental shelf
                    and fisheries zones of Canada and the United States of America”, in and
                    reaching from, the Gulf of Maine. Both parties not only requested the
                    Chamber to appoint a technical expert to assist it in carrying out this
                    task 11, but actually co‑nominated a former commander of the British
                    Royal Navy to serve as the expert to the Chamber. Although the compro‑
                    mis made no reference to Article 50 of the Statute of the Court,
                    the ­Chamber explicitly referred to the article in its Order 12 appointing
                    the expert, thereby giving the latter primacy over the former. Based on
                    the expert’s findings, the Chamber drew a maritime boundary in the Gulf
                    of Maine area based not on strict equidistance but on geometrical calcu-
                    lations and data set out in the expert’s report. 

                       12. Lastly and more recently, in Maritime Delimitation in the Carib‑
                    bean Sea and the Pacific Ocean (Costa Rica v. Nicaragua) 13 the Court
                    had to decide the question of sovereignty concerning the northern part of
                    Isla Portillos, a matter not addressed in its earlier 2015 Judgment 14. In its
                    2015 Judgment, the Court interpreted the “1858 Treaty of Limits” as pro-
                    viding that “the territory under Costa Rica’s sovereignty extends to the
                    right bank of the Lower San Juan River as far as its mouth in the Carib-


                       9 Corfu Channel (United Kingdom v. Albania), Order of 19 November 1949,

                    I.C.J. Reports 1949, p. 238.
                       10 Delimitation of the Maritime Boundary in the Gulf of Maine Area (Canada/United

                    States of America), Judgment, I.C.J. Reports 1984, pp. 252‑256.
                       11 Ibid., p. 253.
                       12 Delimitation of the Maritime Boundary in the Gulf of Maine Area (Canada/United

                    States of America), Appointment of Expert, Order of 30 March 1984, I.C.J. Reports 1984,
                    p. 165.
                       13 Maritime Delimitation in the Caribbean Sea and the Pacific Ocean (Costa Rica v.

                    Nicaragua) and Land Boundary in the Northern Part of Isla Portillos (Costa Rica v. Nica‑
                    ragua), Judgment, I.C.J. Reports 2018 (I), p. 139.
                       14 Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v. Nica‑

                    ragua) and Construction of a Road in Costa Rica along the San Juan River (Nicaragua v.
                    Costa Rica), Judgment, I.C.J Reports 2015 (II), p. 665.

                    28




4 CIJ1193_Ord.indb 312                                                                                          14/09/21 14:27

                    289 	                  armed activities (sep. op. sebutinde)

                    bean Sea” 15. However, the absence of “detailed information”, which had
                    been observed in the 2015 Judgment, had left the geographical situation
                    of the area in question somewhat unclear with regard to the configuration
                    of the coast of Isla Portillos, in particular regarding the existence of mar-
                    itime features off the coast and the presence of a channel separating the
                    wetland from the coast 16. The Court — after hearing from both Parties,
                    neither of whom objected to the idea — appointed two independent
                    experts who conducted two site visits of the area in question (during the
                    dry and rainy seasons) and informed the Court as to “the state of the
                    coast between the points suggested by either party as the starting‑point of
                    their maritime boundary in the Caribbean Sea”. The experts were accom-
                    panied by two staff members of the Court serving as the Secretariat, as
                    well as by a delegation from each Party. 


                      13. The assessment of the Court‑appointed experts, which was not
                    challenged by the Parties, “dispelled all uncertainty about the present
                    configuration of the coast and the existence of a channel linking the San
                    Juan River with Harbor Head Lagoon”. The experts ascertained that “off
                    the coastline, there are no features above water even at low tide” and
                    that, west of Harbor Head Lagoon, “the coast is made up of a broad
                    sandy beach with discontinuous and coast‑parallel enclosed lagoons in
                    the backshore”, while “[i]n the westernmost portion, close to the mouth
                    of the San Juan River, there are no lagoons with free‑standing water in
                    the backshore”. Significantly, the experts observed that “there is no l­ onger
                    any water channel connecting the San Juan River with Harbor Head
                    Lagoon” 17. Based on the experts’ report, the Court determined that
                    “Costa Rica has sovereignty over the whole of Isla Portillos up to where
                    the San Juan River reaches the Caribbean Sea”, and that 

                              “the starting‑point of the land boundary is the point at which the right
                              bank of the San Juan River reaches the low-water mark of the coast
                              of the Caribbean Sea . . . located at the end of the sandpit constitut-
                              ing the right bank of the San Juan River at its mouth” 18.

                      14. The above cases clearly demonstrate that in exercising its powers
                    pursuant to Article 50 of the Statute of the Court and Article 67 of the
                    Rules of Court, the following minimum parameters are met, namely,
                    (a) the Court resorts to appointing experts only in “complex cases”

                         15
                          I.C.J. Reports 2015 (II), p. 703, para. 92.
                         16
                          Maritime Delimitation in the Caribbean Sea and the Pacific Ocean (Costa Rica v.
                    Nicaragua) and Land Boundary in the Northern Part of Isla Portillos (Costa Rica v. Nica‑
                    ragua), Judgment, I.C.J. Reports 2018 (I), p. 167, para. 70.
                       17 Ibid., pp. 167‑168, para. 71.
                       18 Ibid., p. 168, par. 71.



                    29




4 CIJ1193_Ord.indb 314                                                                                         14/09/21 14:27

                    290 	               armed activities (sep. op. sebutinde)

                    requiring technical, scientific or specialized knowledge or expertise that is
                    outside the realm of normal judicial expertise; (b) that the role of
                    Court‑appointed experts is limited to providing specialized information
                    or insight into the scientific or technical intricacies of the evidence already
                    submitted by the parties and that their input should not interfere with the
                    allocation of the burden of proof or tilt the balance in favour of one party
                    or the other; (c) that the ultimate task of discharging the judicial func-
                    tion rests with the Court, and must not be delegated to the experts;
                    (d) that prior consultations between the Court and the concerned parties
                    (concerning the identity of the experts and their terms of reference) are
                    held and, as far as possible, the consent (through a compromis) or at least
                    acquiescence of both parties is obtained before the appointment of the
                    experts; (e) that the experts appointed by the Court are neutral; (f) that
                    the experts’ reports are availed to the parties for their comment; and (g)
                    that the parties are availed every opportunity to put questions to the
                    experts, before the Court makes its conclusions. In the present case, I am
                    not satisfied that the above minimum parameters have been met. 



                                        Factual Background to the Order

                       15. Much of the relevant procedural history has been accurately
                    rehearsed in the Order. It will be recalled however, that the Court in its
                    2005 Judgment in the Armed Activities on the Territory of the Congo
                    (Democratic Republic of the Congo v. Uganda) case — while reserving the
                    question of reparation due to each of the Parties for determination during
                    a subsequent phase of the proceedings (in the event that the Parties failed
                    to agree thereupon) — made it clear that at the reparations stage, the
                    onus would be upon the DRC “to demonstrate and prove the exact injury
                    that was suffered as a result of specific actions of Uganda constituting
                    internationally wrongful acts for which it is responsible” 19. Similarly the
                    Court stated regarding the responsibility of the DRC for the breach of its
                    international obligation to guarantee the inviolability of Uganda’s
                    ­diplomatic premises, for the maltreatment of Ugandan diplomats at the
                     Ugandan Embassy in Kinshasa, for the maltreatment of Ugandan diplo-
                    mats at Ndjili International Airport, and for attacks on the seizure of
                    property and archives from Ugandan diplomatic premises, the onus
                    would be upon Uganda to demonstrate “the specific circumstances of
                    these violations as well as the precise damage suffered by Uganda and the
                    extent of the reparation to which it is entitled” 20. 



                      19 Armed Activities on the Territory of the Congo (Democratic Republic of the Congo v.

                    Uganda), Judgment, I.C.J. Reports 2005, p. 257, para. 260.
                      20 Ibid., p. 279, para. 344.



                    30




4 CIJ1193_Ord.indb 316                                                                                         14/09/21 14:27

                    291 	                 armed activities (sep. op. sebutinde)

                       16. It will also be recalled that at this stage of the proceedings, each
                    Party has had ample opportunity to discharge its burden of proof by
                    adducing sufficient evidence of the reparations due to it as a result of the
                    internationally wrongful acts committed against it by the other, as dem-
                    onstrated in the “procedural history” part of the Order. In this regard,
                    the DRC filed an Application 21 and each Party filed a Memorial 22 and
                    Counter‑Memorial 23. Thereafter, the Court granted the Parties a further
                    opportunity to clarify certain evidentiary issues by answering specific
                    questions contained in a letter from the Court dated 11 June 2018. The
                    Parties filed their responses to the questions raised by the Court by
                    1 November 2018. Furthermore, the DRC revised its responses to these
                    questions on 12 November 2018 and again on 20 November 2018 in what
                    it referred to as its “final version”. Each Party then filed its comments on
                    the other Party’s answers within the time‑limit fixed by the Court (see
                    paragraph 5 of the Order). It now remains for the Court to perform its
                    judicial function by assessing that evidence and determining the repara-
                    tions due. 



                                    The Terms of Reference Proposed by the Court

                        17. In my view, the terms of reference that the Court has proposed for
                    the experts have the effect of unfairly assisting the DRC in augmenting its
                    claim and unfairly buttressing its evidence where it may be wanting,
                    contrary to the principles of a fair hearing and equality of arms.
                    ­
                    Alternatively, they have the effect of inappropriately delegating the
                    ­
                    ­judicial function to the experts. As noted in paragraphs 10 and 11 of
                     the Order, while the DRC is favourably disposed to the Court seeking
                     expert opinion at this stage of the proceedings, Uganda on the other
                     hand is of the view that “the questions before the Court are not of the
                     sort contemplated for the appointment of experts pursuant to Article 50
                     of the Statute and Article 67, paragraph 1 of the Rule of Court”.
                     ­Accordingly, Uganda

                              “strongly objects to the proposal to appoint an expert or experts for
                              the stated purpose because it amounts to relieving the DRC of the
                              primary responsibility to prove her claim (or any particular heads of
                              claim), and assigning that responsibility to third parties, to the
                              ­prejudice of Uganda and in violation of the relevant principles of
                               international law”.

                         21
                          Application of the DRC dated 8 May 2015.
                         22
                          See DRC’s Memorial dated 28 September 2016 and Uganda’s Memorial dated
                    28 September 2016.
                       23 See DRC’s Counter‑Memorial dated 6 February 2018 and Uganda’s Counter‑­

                    Memorial dated 6 February 2018.

                    31




4 CIJ1193_Ord.indb 318                                                                                14/09/21 14:27

                    292 	             armed activities (sep. op. sebutinde)

                       18. With regard to the term of reference entitled “loss of human life”,
                    I particularly take issue with the Court requesting the experts to make
                    “a global estimate of the lives lost among the civilian population (broken
                    down by manner of death) due to the armed conflict on the territory of
                    the [DRC] in the relevant period” and to determine “the scale of compen-
                    sation due for the loss of individual human life”. The Court has already
                    sought and received this information directly from the DRC through the
                    pleadings and the answers to some of the questions it posed to the Parties.
                    The Court should not be seen to unfairly assist either Party in augment-
                    ing its claim or buttressing its evidence where it may be wanting, to the
                    detriment of the other and contrary to the principles of a fair hearing and
                    equality of arms. In my view, the type of issues arising from the evidence
                    relating to reparations for loss of life are those within the realm of normal
                    judicial expertise and do not require technical, scientific or specialized
                    knowledge or expertise. Alternatively, this term of reference has the effect
                    of inappropriately delegating the judicial function — namely, the analysis
                    of the evidence on record and determination of the quantum of repara-
                    tions arising from loss of human life — to the experts.


                       19. Similarly, the term of reference with regard to “loss of natural
                    resources” is inappropriate. The Court already has evidence on record
                    from the DRC regarding this head of claim. By asking the experts again
                    to “approximate the quantity of natural resources such as gold, diamond,
                    coltan and timber unlawfully exploited during the occupation by Ugan-
                    dan armed forces” and to “evaluate the damage” arising therefrom, the
                    Court is in effect asking the experts to unfairly assist the DRC in aug-
                    menting its claim and discharging its evidentiary burden where its own
                    evidence may be wanting, contrary to the principles of a fair hearing and
                    equality of arms. In my view, the type of issues arising from the evidence
                    relating to reparations for loss of natural resources does not require tech-
                    nical, scientific or specialized knowledge or expertise that is outside the
                    realm of normal judicial expertise. Alternatively, this term of reference
                    has the effect of inappropriately delegating the judicial function —
                    namely, the analysis of the evidence on record and determination of the
                    quantum of reparations arising from loss of natural resources — to the
                    experts.


                       20. Lastly, the term of reference with regard to “property damage” is
                    inappropriate. The Court already has evidence on record from the DRC
                    regarding this head of claim. By asking the experts again to “approximate
                    the number and type of properties damaged or destroyed by Ugandan
                    armed forces” and to “approximate the cost of rebuilding the kind of
                    schools, hospitals and private dwellings destroyed . . .” arising therefrom,
                    the Court is unfairly assisting the DRC in augmenting its claim and but-
                    tressing its evidence where it may be wanting, contrary to the principles

                    32




4 CIJ1193_Ord.indb 320                                                                              14/09/21 14:27

                    293 	            armed activities (sep. op. sebutinde)

                    of a fair hearing and equality of arms. In my view, the type of issues aris-
                    ing from the evidence relating to reparations for property loss does not
                    require technical, scientific or specialized knowledge or expertise that is
                    outside the realm of normal judicial expertise. Alternatively, this term of
                    reference has the effect of inappropriately delegating the judicial func-
                    tion — namely, the analysis of the evidence on record and determination
                    of the quantum of reparations arising from property damage — to the
                    experts. 



                                                   Conclusion

                      21. In conclusion, I respectfully disagree that this is a proper case for
                    the Court to exercise its function under Article 50 of the Statute of the
                    Court and Article 67 of the Rules of Court.

                    (Signed) Julia Sebutinde.




                    33




4 CIJ1193_Ord.indb 322                                                                             14/09/21 14:27

